       Case: 4:20-cv-00103-DMB-RP Doc #: 7 Filed: 07/07/20 1 of 1 PageID #: 26



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

CHARLES E. BLAKE                                                                       PETITIONER

V.                                                                    NO. 4:20-CV-00103-DMB-RP

COMMISSIONER BURL CAIN                                                               RESPONDENT

                                               ORDER

       Charles E. Blake has filed a petition for relief under 28 U.S.C. § 2254 and seeks to

proceed in forma pauperis. It is ORDERED:

       1. That the petitioner’s motion to proceed in forma pauperis [2] is GRANTED.

       2. No later than September 21, 2020, the respondents, through the Attorney General of

the State of Mississippi, must file a response to this petition, along with all relevant transcripts of

the proceedings in the state courts of Mississippi arising from the petitioner’s conviction for

sexual battery in the Circuit Court of Coahoma County, Mississippi.

       3. Within fourteen (14) days of service upon him of a copy of the respondents’ response,

the petitioner may file his reply to the allegations contained in the response.

       4. The Clerk of Court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings,

upon Lynn Fitch, Attorney General of the State of Mississippi, or her lawful successor, to

Assistant Attorneys General Jerrolyn Owens and Bridgette Grant. The respondents must

electronically file the completed acknowledgment of service of process form upon receipt.

       Petitioner is warned that failure to keep this court informed of his current address could

lead to dismissal of his lawsuit.

       This, the 7th day of July, 2020.
                                               /s/ Roy Percy
                                               UNITED STATES MAGISTRATE JUDGE
